Ray W. Robinson (petitioner) appeals from the denial of his petition, pursu*1017ant to G. L. c. 211, § 3, for relief by a single justice of this court. The petitioner, while awaiting a new trial, sought review of several pretrial motions he had filed pro se and that he claimed had neither been docketed by the clerk nor acted on by the court. The single justice denied the request for relief; judgment was entered on September 28, 1998; the petitioner filed a notice of appeal on October 2, 1998.
Jane Davidson Montori, Assistant District Attorney, for the Commonwealth.
Ray W. Robinson, pro se.
The Commonwealth has filed a motion to dismiss the petitioner’s appeal, alleging, among other things, that the court has not acted on some of the petitioner’s motions or has reserved action for the trial judge and asserting that review of the trial judge’s decisions may be obtained on appeal from the final judgment. The petitioner then filed an opposition to the motion to dismiss. The conclusory allegations therein regarding the absence of any other remedy are not persuasive. The petitioner’s subsequent motion to dismiss his appeal without prejudice does not alter our view. The Commonwealth’s motion to dismiss is allowed.

So ordered.

The case was submitted.